 

EXHIBIT 10.3

 

C O M M O N W E A L T H O F M A S S A C H U S E T T S

 

 

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASES

 

AGREEMENT made as of this 11th day of November, 2019, by and between INVO
BioScience, Inc. (INVO), Jo Ann Jorge (Jorge), Francis Gleason, Jr. (Gleason),
and Ronald Passch, M.D. (Paasch) (Jorge, Gleason and Paasch collectively
hereinafter referred to as, Claimants), Kathleen Karloff (Karloff) and Dr.
Claude Ranoux (Ranoux). Collectively, these six are hereinafter called the
Parties. This writing hereinafter is called the Agreement.

 

WHEREAS, Claimants assert that they were shareholders, creditors, or otherwise
interested in a certain company known as Medelle Corporation (Medelle), assets
of which were sold in 2006 and became owned by Bio-X-Cell and were
commercialized by INVO;

 

WHEREAS, Claimants assert claims against Medelle, INVO, Kathleen Karloff, and
Ranoux arising out of the sale of Medelle’s assets and otherwise;

 

WHEREAS, Claimants have asserted said claims against INVO, Medelle, Karloff and
Ranoux, among others, in the case known as Paasch, et al. v. INVO BioScience,
Inc. et al. Suffolk (MA) Superior Court, Civil Action No. SUCV2009-5519-BLS1
(the Lawsuit), which Lawsuit now has been dismissed by said court, but which now
resulted in an appeal lodged with the Massachusetts Appeals Court under docket
number 2019-P1485 (the Appeal);

 

WHEREAS, INVO and Ranoux have denied all liability in the Lawsuit;

 

NOW, WHEREFORE, for the mutual exchange of sufficient consideration, the receipt
of which is hereby acknowledged, the Parties hereto hereby agree, intending to
be bound, to the following terms.

 

1.

Payments to Claimants.

 

INVO will make, within three business days of the exchange of fully-executed
copies of this Agreement (in counterparts, as allowed below), payment as
follows:

 

A. Wire transfer of the sum of $90,000.00 to the firm of Gleason & Gleason, P.C.
as counsel for Claimants (the “Cash Payment”); and

 

B. Issuance of 300,000 shares (the “Shares”) of INVO common stock, par value
$0.0001 per share, to Claimants as follows, and by recording in the corporate
records of INVO ownership of said Shares as follows (the “Stock Payment):

 

 

--------------------------------------------------------------------------------

 

 

 

PAASCH et al. v. INVO, et al.

SETTLEMENT AGREEMENT
Page 2 of 8

 

 

Jorge:

100,000 Shares;

  Gleason: 100,000 Shares; and   Paasch: 100,000 Shares

 

The Cash Payment together with the Stock Payment shall be collectively referred
to as the “Payment.” See Section 8.D-8.I below for acknowledgements regarding
receipt of Shares.

 

The Cash Payment hereunder shall be complete upon receipt by Claimants, into the
IOLTA Account of Gleason & Gleason, P.C., of the cash portion of the Payment as
set forth in Section A above (which account details shall be transmitted to
counsel for INVO prior to or contemporaneous with Claimants’ execution of this
Agreement). The Stock Payment hereunder shall be complete upon the issuance (as
more fully described in the paragraph below) of the Shares as set forth in
Section 1B above. The date upon which (a) the Agreement is executed by all
Parties and (b) the Cash Payment has been received by Claimants shall be
hereafter referred to as the “Effective Date”;

 

The Stock Payment will be effective upon issuance of the requisite shares by
INVO, as evidenced by confirmation from INVO’s transfer agent, but actual
certificates are to be received by Gleason & Gleason, P.C., as counsel for the
Claimants, within 30 days of the Effective Date. Should Claimants be reasonably
required to take legal action to enforce requirements hereunder of issuance of
the Shares or delivery of the certificates or recording of the ownership of
shares in INVO’s records, Claimants shall be entitled to recover from INVO, in
addition to equitable relief, their reasonable attorneys’ fees and costs in
pursuing such issuance, delivery or recording.

 

INVO agrees to direct its outside securities regulatory counsel (currently Greg
Carney of Denons US) to provide, at INVO’s sole cost, the customary and
necessary legal opinion letter, if and as such Shares are eligible, pursuant to
Rule 144 (See Section 8E-8H below), to be sold, assigned or transferred and one
or more Claimants desires to sell, assign or transfer such Shares.

 

2.

Disposition of Lawsuit

 

The Parties agree that, within two (2) business days from the full execution in
counterparts (contemplated below) of this Agreement and upon Claimants’ receipt
of the Cash Payment, the Parties shall take all steps reasonably necessary to
dismiss the Appeal, with prejudice, and all claims thereunder. Among other
things, the Parties shall, within two (2) business days of the Effective Date
and pursuant to Mass. R. App. P. 29(b), submit a consented-to Motion to Dismiss
along with a joint stipulation of dismissal to the Appeals Court, voluntarily
dismissing Claimants’ appeal with prejudice and with all other rights of appeal
forever waived. A copy of this Motion to Dismiss and stipulation is attached
hereto at Tab A. The Parties shall file the Motion to Dismiss and accompanying
stipulation of dismissal within two (2) business day of the Effective Date. The
failure to file the said Stipulation or Motion within this time period shall not
affect the enforceability of these filing or dismissal obligations.

 

 

--------------------------------------------------------------------------------

 

 

 

PAASCH et al. v. INVO, et al.

SETTLEMENT AGREEMENT
Page 3 of 8

 

3.

Non-Disparagement.

 

The Parties mutually agree not to disparage one another, in the marketplace and
otherwise, after the date of this Agreement. Claimants agree that any obligation
of INVO, Ranoux, and Karloff, except those under this Agreement, now have been
fully satisfied and that any statement hereafter stating, suggesting, or
implying that INVO, Ranoux, or Karloff has not satisfied all obligations between
the parties shall be untrue. This section shall not preclude Claimants from
asserting legal process, in good faith, to enforce terms of this Agreement. The
Parties agree that, though damages may be available for breach of this
provision, harm not remedied by damages is likely to occur in the event of a
breach of this provision. Therefore, the Parties agree that an injunction is an
appropriate partial remedy to address violations hereof.

 

4.

Confidentiality.

 

The Parties agree, and have directed their attorneys, that neither they nor
their attorneys may disclose the existence, content, or amount of this
settlement or the terms of this Agreement, except as strictly necessary to
effectuate the terms of this Agreement, to comply with applicable law (including
securities laws or regulation and the parties agree to state simply that the
matter has been settled and, where disclosure of the Agreement is reasonably
required under the law, to let the terms of this Agreement speak for
themselves), to respond to inquiries of government or regulatory agencies, to
comply with court orders, or to comply with good and accepted accounting
principles, or as agreed by the Parties in writing provided that the Parties may
share the Agreement with their respective attorneys, accountants or advisors.
The Parties agree that, though damages may be available for breach of this
provision, harm not remedied by damages is likely to occur in the event of a
breach of this provision. Therefore, the Parties agree that an injunction is an
appropriate partial remedy to address violations hereof. Nothing in this
Agreement shall prohibit INVO from making good faith efforts to satisfy
disclosure obligations required by state, federal, or international law related
to financial securities or medical device regulation, or from disclosing matters
otherwise made public pursuant to the above provisions (including securities
laws and regulations) or otherwise.

 

5.

Release of INVO and Its Affiliates.

 

In consideration of the undertakings in this Agreement, particularly the
obligation to make payments, Jo Ann Jorge, Francis Gleason, Jr., and Ronald
Paasch, for themselves and their respective assigns, estates, and creditors,
both current and former (the Claimant Releasors), hereby remise, release and
forever discharge INVO BioScience, Inc., Bio-X-Cell, Inc., Medelle Corporation
(and, if it no longer has existence, then its shareholders and creditors, as
such), Kathleen Karloff, and each of their insurers and their predecessors,
successors, and/or assigns, together with each of their respective principals,
owners, shareholders, employees, officers, directors, and attorneys, both
current and former (collectively, the Claimant Releasees), from any and all
manner of action and actions, cause and causes of action, suits, debts,
controversies, damages, judgments, executions, promises, torts, accords,
satisfactions, claims, and demands whatsoever, in law, equity, and otherwise,
whether known or unknown, that the Claimant Releasors or any of them had, has,
claims to have, claims to have had, may have, or may have

 

 

--------------------------------------------------------------------------------

 

 

 

PAASCH et al. v. INVO, et al.

SETTLEMENT AGREEMENT
Page 4 of 8

 

had against the Claimant Releasees, from the beginning of time to date of this
Agreement, including, without limitation, all claims arising out of or relating
to the purchase or sale of Medelle’s assets or the Lawsuit. This Agreement shall
not supplant, but shall supplement, any settlement agreement or release of
claims already existing between any of the Parties. The Parties expressly
recognize that this Release is not intended to, and therefore shall not, release
any party from obligations specifically stated in this Agreement.

 

6.

Release of Claude Ranoux

 

In consideration of the undertakings in this Agreement, particularly the
obligation to any party to make payments, Jo Ann Jorge, Francis Gleason, Jr.,
and Ronald Paasch, for themselves and their respective assigns, estates, and
creditors, both current and former (the Claimant Releasors), hereby remise,
release and forever discharge Ranoux, and each of his insurers and his
successors, estate, and/or assigns, together with each of their respective
fiduciaries or beneficiaries (collectively, the Ranoux Releasees), from any and
all manner of action and actions, cause and causes of action, suits, debts,
controversies, damages, judgments, executions, promises, torts, accords,
satisfactions, claims, and demands whatsoever, in law, equity, and otherwise,
whether known or unknown, that the Claimant Releasors or any of them had, has,
claims to have, claims to have had, may have, or may have had against the Ranoux
Releasees, from the beginning of time to date of this Agreement, including,
without limitation, all claims arising out of or relating to the purchase or
sale of Medelle’s assets or the Lawsuit. This Agreement shall not supplant, but
shall supplement, any settlement agreement or release of claims already existing
between any of the Parties. The Parties expressly recognize that this Release is
not intended to, and therefore shall not, release any party from obligations
specifically stated in this Agreement.

 

7.

Release of Paasch, Gleason, and Jorge

 

In consideration of the undertakings in this Agreement, particularly the release
of claims as set forth above, INVO, Karloff and Ranoux (collectively, the
Defendant Releasors), for themselves and their respective assigns, estates, and
creditors, both current and former, hereby remise, release and forever discharge
Paasch, Gleason, and Jorge, and each of their insurers and their predecessors,
successors, and/or assigns, together with each of their respective principals,
owners, shareholders, employees, officers, directors, and attorneys, both
current and former (collectively, the Claimant Releasees), from any and all
manner of action and actions, cause and causes of action, suits, debts,
controversies, damages, judgments, executions, promises, torts, accords,
satisfactions, claims, and demands whatsoever, in law, equity, and otherwise,
whether known or unknown, that the Defendant Releasors or any of them had, has,
claims to have, claims to have had, may have, or may have had against the
Claimant Releasees, from the beginning of time to date of this Agreement,
including, without limitation, all claims arising out of or relating to the sale
of Medelle’s assets or the Lawsuit. This Agreement shall not supplant, but shall
supplement, any settlement agreement or release of claims already existing
between any of the Parties. The Parties expressly recognize that this Release is
not intended to, and therefore shall not, release any party from obligations
specifically stated in this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

PAASCH et al. v. INVO, et al.

SETTLEMENT AGREEMENT
Page 5 of 8

 

8.

Acknowledgements Of Claimants.

 

A.     INVO, Ranoux, and Karloff deny all liability in the lawsuit.

 

B.     Claimants are not relying on any representations or statements of INVO,
Ranoux, or Karloff in entering into this Agreement.

 

C.     No Claimant has assigned, sold, promised, or mortgaged any actual,
potential, or asserted claim or interest addressed in this Agreement.

 

D.     Each Claimant represents that such Claimant has been given full and
complete access to INVO for the purpose of obtaining such information as such
Claimant or its qualified representative has reasonably requested in connection
with the decision to receive the Shares. Claimant represents that it has
received and reviewed copies of each report filed by INVO with the United States
Securities and Exchange Commission since January 1, 2017. Claimant represents
that it has been afforded the opportunity to ask questions of the officers of
INVO regarding its business prospects and the Shares, all as Claimant or
Claimant’s qualified representative have found necessary to make an informed
investment decision to receive the Shares.

 

E.     Each Claimant has been advised that the Shares have not been registered
under the Securities Act of 1933, as amended (the “1933 Act”) or any other
applicable securities laws and that Shares are being offered and sold pursuant
to Section 4(2) of the 1933 Act and/or Rule 506 of Regulation D thereunder, and
that the Company’s reliance upon Section 4(2) and/or Rule 506 of Regulation D is
predicated in part on each Claimant’s representations as contained herein. Each
Claimant acknowledges that the Shares will be issued as “restricted securities”
as defined by Rule 144 promulgated under the 1933 Act (“Rule 144”). The Shares
may not be resold in the absence of an effective registration thereof under the
1933 Act and applicable state securities laws unless, in the opinion of the
Company’s counsel, an applicable exemption from registration is available.

 

F.     Each Claimant represents that it is acquiring the Shares for each
Claimant’s own account, and not as nominee or agent, for investment purposes
only and not with a view to, or for sale in connection with, a distribution, as
that term is used in Section 2(11) of the 1933 Act, in a manner which would
require registration under the 1933 Act or any state securities laws.

 

G.     Each Claimant understands and acknowledges that the Shares, when issued,
may bear the following legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION

 

 

--------------------------------------------------------------------------------

 

 

 

PAASCH et al. v. INVO, et al.

SETTLEMENT AGREEMENT
Page 6 of 8

 

OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT OR ACTS.

 

H.     Each Claimant acknowledges that an investment in the Shares is not liquid
and the Shares are transferable only under limited conditions. Each Claimant
acknowledges that such securities must be held indefinitely unless they are
subsequently registered under the 1933 Act or an exemption from such
registration is available. Each Claimant is aware of the provisions of Rule 144,
which permits limited resale of restricted securities subject to the
satisfaction of certain conditions and that such Rule is not now available and,
in the future, may not become available for resale of the Shares.

 

I.     Each Claimant acknowledges that it is able to protect its interests in
connection with the acquisition of the Shares and can bear the economic risk of
investment in such securities without producing a material adverse change in
such Claimant’s financial condition. Each Claimant, either alone or with such
Claimant’s representative(s), otherwise has such knowledge and experience in
financial or business matters that such Claimant is capable of evaluating the
merits and risks of the investment in the Shares.

 

J.     Claimants acknowledge that they have resolved amongst themselves an
appropriate, fair, and binding allocation of the payments under Section 1 above
and that any conflict of interest or dispute relating to the division of such
proceeds or, indeed, the handling of the claims and interests resolved in this
Agreement is the risk and responsibility of each of the Claimants and will be no
basis, now or ever, to disclaim or avoid the obligations in this Agreement. Each
Claimant has considered the option of obtaining separate legal and accounting
advice.

 

K.     Claimants separately acknowledge that they are responsible for any tax or
financial consequence of the provisions of this Agreement.

 

L.     Claimants acknowledge that the terms of this Agreement, and each of them,
are material inducements to the Claimant Releasees (defined above) to enter into
this Agreement and to take action hereunder. The failure to adhere to, but
rather to take action contrary to, the provisions hereunder, including the
releases, is understood to cause harm to the Claimant Releasees, or any of them,
including incurring of legal fees and costs.

 

9.

Miscellaneous.

 

 

a.

Headings contained herein are for convenience and reference only and shall not
affect the interpretation of any term or condition of this Agreement.

 

 

b.

This Agreement may be executed in counterpart originals, each of which shall be
deemed an original. Once counterparts have been assembled, execution of this
Agreement will be deemed effective subject to any other conditions set forth
herein. Facsimile signatures (including exchanges by email of pdf copies and
including signed copies generated by electronic means such as DocuSign) shall
constitute original signatures for all purposes relating to this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

PAASCH et al. v. INVO, et al.

SETTLEMENT AGREEMENT
Page 7 of 8

 

 

c.

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective heirs, legal representatives, successors, and
assigns.

 

 

d.

This Agreement is to be construed in accordance with the laws of, and only in
the courts of, the Commonwealth of Massachusetts, including its local federal
courts.

 

EXECUTED AS UNDER SEAL AS OF THE 11th DAY OF NOVEMBER, 2019.

 

INVO BioSCIENCE, INC.

 

 

By: _________________________________

      Steve Shum, its Chief Executive Officer

      Duly authorized

 

 

 

JO ANN JORGE

 

 

 

_________________________________

Jo Ann Jorge, Individually

 

 

 

FRANCIS GLEASON, JR.

 

 

 

_________________________________

Francis Gleason, Individually

 

 

 

RONALD PAASCH, M.D.

 

 

 

_________________________________

Ronald Paasch, Individually

 

[ADDITIONAL SIGNATURES APPEAR ON FOLLOWING PAGE.]

 

 

 

--------------------------------------------------------------------------------

 

 

 

PAASCH et al. v. INVO, et al.

SETTLEMENT AGREEMENT
Page 8 of 8

 

 

 

 

CLAUDE RANOUX

 

 

 

_________________________________

Dr. Claude Ranoux, Individually

 

 

 

 

KATHLEEN KARLOFF

 

 

 

_________________________________

Kathleen Karloff, Individually

 

 

 

 

 

2298838.1 03710.000

 

 

 